Citation Nr: 1506080	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-01 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 50 percent for service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to February 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is in the Veteran's file. 

The RO issued a July 2012 rating decision denying a rating in excess of 50 percent for the Veteran's service-connected PTSD.  At the hearing mentioned above, the Veteran's representative asserted that the issue for an increased rating for service-connected PTSD was on appeal.  As explained in more detail below, the Board has construed this testimony as a timely Notice of Disagreement (NOD).  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

As mentioned above, at the Veteran's March 2013 hearing, the Veteran's representative expressed disagreement with the RO's July 2012 rating decision which denied a disability rating in excess of 50 percent for service-connected PTSD.  Generally, a notice of disagreement (NOD) must be filed with the VA office from which the Veteran received notice of the determination being appealed.  See 38 C.F.R. § 20.300.  This is so unless the records have been transferred to another VA office.  Id.  As the file was transferred to the Board prior to the March 2013 Board hearing, the Board will accept the hearing testimony as a timely filed NOD with respect to the issue of entitlement to an increased rating for PTSD as it was received by VA within one year of the rating decision.  See 38 C.F.R. § 20.302(a).

A Statement of the Case (SOC) is required when a claimant protests a determination.  38 C.F.R. § 19.26.  To date, no SOC has been furnished regarding the July 2012 rating decision.  Therefore, the issuance of an SOC is required from the RO regarding the claim for entitlement to a disability rating in excess of 50 percent for service-connected PTSD.  The Board must remand the issue for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Next, the Veteran contends that his coronary artery disease is due to his service-connected PTSD.  

A private treatment record dated August 2010 shows that the Veteran complained of chest pain.  X-rays were taken and the private examiner found mild mitral valvular regurgitation.  The Veteran's overall left ventricular systolic function was found to be normal.  

A September 2010 VA treatment record reflected that the Veteran had a history of coronary artery disease, but a November 2010 VA treatment record showed that the Veteran had no evidence of any fixed coronary artery disease.

The Board finds these treatment records indicate the Veteran may currently have cardiovascular disability.

In support of his claim, the Veteran submitted information regarding Board decisions involving different Veterans whose appeals have included a claim similar to his claim currently before the Board.  Of note, previous Board decisions are not binding on the Board, unless the previous Board decision(s) specifically addressed this particular Veteran's case.  See 38 C.F.R. § 20.1303 (2014).  The Veteran also submitted information regarding an article which referenced a connection between coronary heart disease and PTSD.  The Board finds that this evidence is sufficient to trigger VA's duty to obtain a medical opinion to address the link indicated between his claimed disability and his service-connected disability.  38 C.F.R. § 3.159.  

The Veteran has not been afforded a VA examination to determine whether his claimed coronary artery disease is related to his active duty service or his service connected PTSD.  Accordingly, a VA examination is necessary to decide this claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, at his March 2013 videoconference hearing, the Veteran noted he was being treated at the West Haven VA Medical Center.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC on the issue of entitlement to a disability rating in excess of 50 percent for service-connected PTSD.  The Veteran and his representative must be clearly advised of the need to file a substantive appeal if the Veteran wishes to perfect an appeal of this issue.  If, and only if, an appeal of the issue is perfected, return the appeal to the Board. 

2.  Obtain all relevant VA treatment records dated since July 2013.   

3.  Schedule the Veteran for a VA cardiovascular examination by an appropriate medical professional.  The examiner should determine if the Veteran has a current diagnosis of coronary artery disease or any other form of cardiovascular disease.  The entire claim file must be reviewed by the examiner.  

Then, the examiner is asked to specifically address the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that any currently identified coronary artery disease (or other cardiovascular disease) is related to the Veteran active service? 

b) Is it at least as likely as not (50 percent or greater probability) that any currently identified coronary artery disease (or other cardiovascular disease) was caused by the Veteran service-connected PTSD?

c) Is it at least as likely as not (50 percent or greater probability) that any currently identified coronary artery disease (or other cardiovascular disease) was aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran service-connected PTSD?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's coronary artery disease prior to aggravation by the service-connected PTSD.

A complete rationale must be provided for all opinions expressed and conclusions reached.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



